Citation Nr: 0025307	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of joint fusion of the right shoulder (major), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an initial evaluation in excess of 
10 percent for a cervical spine condition, status post 
diskectomy with fusion at C5-C6 and C6-C7, from February 13, 
1992 to March 22, 1994; and from June 1, 1994 to December 17, 
1997.

3.  Entitlement to an initial evaluation in excess of 
20 percent for a cervical spine condition, status post 
diskectomy with fusion at C5-C6 and C6-C7 from December 18, 
1997 to April 12, 1998, and on and after September 1, 1998.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1969.

The current appeal arose from June 1993 and June 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In June 1993, the RO 
continued the 40 percent evaluation for postoperative 
residuals of joint fusion of the right shoulder, continued 
the 10 percent evaluation for postoperative epicondylectomy 
for right cubital tunnel syndrome with ulnar neuropathy, and 
denied entitlement to service connection for a neck disorder 
as secondary to the service-connected right shoulder 
disorder.  In June 1997, the RO granted entitlement to 
service connection for degenerative disc disease of the 
cervical spine, postoperative C5-C7, cervical diskectomy and 
assigned a 10 percent evaluation, effective February 13, 
1992.  The RO also granted an increased evaluation of 
50 percent for postoperative residuals of joint fusion of the 
right shoulder, effective February 13, 1992.

Following the June 1993 rating decision, the veteran did not 
submit a notice of disagreement as to the denial of an 
evaluation in excess of 10 percent for status post 
epicondylectomy for right cubital tunnel syndrome with ulnar 
neuropathy.  Thus this claim is not otherwise considered part 
of the current appellate review.  However, the Board notes 
that the local representative included this issue in his 
statement of behalf of the veteran.  

Nonetheless, as is indicated below, the RO did in fact grant 
an increased evaluation of 30 percent for this disability, 
and the veteran has not filed a notice of disagreement 
therewith.  Thus this claim is not otherwise considered part 
of the current appellate review.  See 38 C.F.R. § 20.200 
(1999) (appeal consists of a timely filed notice of 
disagreement and, after issuance of statement of the case, a 
timely filed substantive appeal).

In September 1997, the RO granted a temporary total 
evaluation for the cervical spine condition, status post 
diskectomy with fusion at C5-C6 and C6-C7 on the basis of 
surgical or other treatment necessitating convalescence, 
effective from March 27, 1994, to May 31, 1994.

In February 1998, the RO granted a 30 percent evaluation for 
postoperative epicondylectomy for right cubital tunnel 
syndrome with ulnar neuropathy, effective October 30, 1997.

In May 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In May 1998, the RO granted a temporary total evaluation for 
the cervical spine condition, status post diskectomy with 
fusion at C5-C6 and C6-C7, based upon surgical or other 
treatment necessitating convalescence, effective from April 
13, 1998, to May 31, 1998.

In July 1998, the RO extended the temporary total evaluation 
for the cervical spine condition, status post diskectomy with 
fusion at C5-C6 and C6-C7, from May 31, 1998, to August 31, 
1998.

In November 1998, the RO granted a 20 percent evaluation for 
the cervical spine condition, status post diskectomy with 
fusion at C5-C6 and C6-C7, effective December 18, 1997.

In June 1999, the RO affirmed the denial of an increased 
evaluation for the postoperative residuals of joint fusion of 
the right shoulder and denied a temporary total evaluation on 
the basis of treatment for a service-connected disability.  
The veteran did not submit a notice of disagreement as to the 
issue of entitlement to a temporary total evaluation on the 
basis of treatment for a service-connected disability, and 
thus this claim is not otherwise considered part of the 
current appellate review.

In November 1999, the RO, in pertinent part, granted 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU), 
effective October 30, 1997.

FINDINGS OF FACT

1.  Postoperative residuals of joint fusion of the right 
shoulder are manifested by no more than unfavorable 
ankylosis.

2.  From February 13, 1992 to March 22, 1994; and from June 
1, 1994 to December 17, 1997, the cervical disability of the 
spine was productive of impairment compatible with not more 
than slight limitation of motion or mild IDS or additional 
functional loss due to pain or other pathology.

3.  From December 18, 1997 to April 12, 1998, and on and 
after September 1, 1998, the cervical disability of the spine 
has been productive of disablement compatible with not more 
than severe IDS or additional functional loss due to pain or 
other pathology.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the postoperative residuals of joint fusion of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73; 
Diagnostic Codes 5303-5200 (1999).

2.  The criteria for an initial evaluation in excess of 
10 percent for the cervical spine condition, status post 
diskectomy with fusion at C5-C6 and C6-C7 from February 13, 
1992, to March 22, 1994, and from June 1, 1994 to December 
17, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5293-5290 (1999).

3.  The criteria for an initial evaluation of 30 percent for 
the cervical spine condition, status post diskectomy with 
fusion at C5-C6 and C6-C7 from December 18, 1997, to April 
12, 1998, and on and after September 1, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5293-5290.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On February 13, 1992, the veteran filed a claim of 
entitlement to service connection for a neck disorder, as 
secondary to his service-connected postoperative residuals of 
joint fusion of the right shoulder.

A February 1992 VA outpatient treatment report shows the 
veteran was seen with complaints of increasing neck pain for 
the last month.  Physical examination revealed the neck had 
limited rotation to the right of 20 degrees and to the left 
of 30 degrees.  Flexion was 30 degrees, and extension was 
5 degrees.  The veteran had nonfocal tenderness in the 
paracervical muscles.

The examiner stated the x-ray of the cervical spine revealed 
no significant disease except mild disc narrowing.  The 
relevant assessment was cervical reinnervation with the 
possibility of cervical disease.  The examiner noted that the 
neck pain appeared muscular in origin.

An August 1992 VA examination report shows the examiner 
recorded marked atrophy of the muscles of the right shoulder.  
He stated the veteran had an eight-inch scar at the scapula 
on the right.  Additionally, there was an eight-inch scar on 
the anterior aspect of the right shoulder.  Range of motion 
of the right shoulder revealed 90 degrees of flexion and 
65 degrees of abduction.  The impression was fusion of the 
right shoulder for recurring dislocation.  X-rays revealed 
right glenohumeral arthrodesis with a metallic pin, but no 
evidence of a bony inflammatory disease.

An August 1993 VA outpatient treatment report shows the 
veteran's neck had limited active range of motion to the left 
of 30 degrees.  With passive range of motion, it was full.  
Examination of the right shoulder revealed a deformity of 
evidence of old surgery scars.  The examiner stated the 
veteran's range of motion of the right shoulder was impaired 
because of the fusion.

A September 1993 VA outpatient treatment report shows the 
veteran reported severe pain in his right shoulder.  The 
examiner noted he had had a fusion in his right shoulder in 
1988.  Examination of the right shoulder revealed multiple 
scars, atrophy, and no motion.  The neck had limited range of 
motion with lateral bending and rotation.  The examiner noted 
there was discomfort with range of motion.  The impression 
was right shoulder pain.

An October 1993 VA outpatient treatment report shows the 
veteran complained of neck pain.  He stated he had sneezed 
and developed pain which radiated down his head to his neck.  
The examiner stated he was holding his neck in a stiff 
position.  He had decreased range of motion to right rotation 
and right side bending.  The examiner noted he had good 
flexion.

An October 1993 computed tomography (CT) of the cervical 
spine revealed posterior spondylosis at C5-C6 and C6-C7 with 
minimal narrowing of the left neural foramen at C5-C6.

An October 1993 VA outpatient treatment report shows the 
veteran complained of right shoulder pain.  He described his 
pain as aching and throbbing.  The examiner stated he had 
marked limited range of motion in the right shoulder and arm.  
There was mild atrophy in the right shoulder and upper arm.  
The diagnostic impression was right shoulder fusion.

A January 1994 VA outpatient treatment report shows the 
veteran reported severe pain in his neck.  He stated the 
fingers in his right hand tingled.  Strength in the right 
upper extremity was 4/5 and in the left, extension was 5/5.  
The impression was severe right arm pain and possible 
cervical radiculopathy.  

A February 1994 VA hospitalization summary report shows the 
veteran was worked up due to his complaints of pain radiating 
from the neck to the right arm.  The examiner stated the 
electromyogram showed possible radiculopathy.  Physical 
examination revealed decreased sensation in the right 
shoulder to the fingers with light touch and pinprick.  
Strength was decreased in the right hand to 4/5.  The 
assessment was neck pain with possible C7 radiculopathy.

A November 1994 VA examination report shows the examiner 
reported the veteran had anterior and posterior scars on the 
right shoulder, which were well healed.  There was marked 
atrophy and no obvious glenohumeral motion.  There was no 
instability of the right shoulder and motion took place at 
the scapulothoracic joint.  Range of motion of the right 
shoulder revealed 30 degrees of abduction and 15 degrees of 
extension.  There was no internal and external rotation.  

As to the veteran's neck, the examiner stated there was a 
fixed deformity.  He noted there was a scar from the anterior 
cervical diskectomy fusion, which was well healed.  There was 
no paraspinal cervical musculature spasm.  Range of motion of 
the cervical spine revealed 20 degrees of flexion, 10 degrees 
of extension, 15 degrees of right and left lateral flexion, 
10 degrees of left rotation, and 15 degrees of right 
rotation.  The examiner noted there was decreased objective 
ulnar strength in the right upper extremity.  Intrinsic 
function of the right upper extremity was 5/5.
The diagnoses were status post right shoulder fusion and 
cervical radiculopathy.  The examiner stated the right 
shoulder fusion was solid in nature and had caused the 
development of glenohumeral degenerative joint disease.

A May 1995 VA hospitalization summary report shows the 
veteran underwent a C5-C6 and C6-Cy diskectomy and interbody 
fusion at those sites. 

An April 1997 VA neck examination report shows range of 
motion of the cervical spine to be 25 degrees of flexion, 
20 degrees of extension, 25 degrees of right and left lateral 
flexion, and 45 degrees of right and left rotation.  Light 
touch was decreased on the right from C6-C8.  The examiner 
stated the motor strength of the right upper extremity was 
equal to that of the left, except that the hand grip on the 
right was 4/5.

X-rays of the neck showed a C5-C7 anterior cervical 
diskectomy and fusion with mild degenerative changes of the 
other levels.  The diagnosis entered was status post C5-C7 
anterior cervical diskectomy and fusion with residual right 
upper extremity paresthesias with minimal neurologic changes 
on the right upper extremity.

An April 1997 VA joints examination report shows the examiner 
stated the veteran had some atrophy of the right shoulder 
musculature.  Forward flexion was less than 20 degrees, 
extension was 10 degrees, external and internal rotations 
were 10 degrees, abduction was less than 20 degrees and 
adduction was less than 5 degrees.  X-rays of the right 
shoulder showed right glenohumeral fusion with a metal clip 
in place.  The diagnosis was status post post-traumatic 
multiple shoulder dislocations necessitating an eventual 
right shoulder fusion with residual ulnar nerve paresthesias 
for the right upper extremity and residuals right shoulder 
pain.

In a May 1997 addendum, the examiner stated the veteran's 
shoulder fusion appeared intact but that he still had 
significant residual pain with limitation of function 
secondary to pain and severely limited range of motion 
secondary to the shoulder fusion.

On December 18, 1997, the veteran submitted a notice of 
disagreement as to the assignment of the 10 percent 
evaluation for the service-connected cervical spine 
condition, status post diskectomy with fusion at C5-C6 and 
C6-C7.

An April 1998 VA hospitalization summary report shows the 
veteran had reported that over the last several months he had 
developed a recurrence of numbness in both upper extremities 
with the right more than left.  The examiner noted that 
following the March 1994 cervical diskectomy, the veteran's 
neck and bilateral upper extremity pain had significantly 
improved.  He stated a January 1998 CT can showed bilateral 
neural foraminal stenosis at C5 to C7.  The procedure done at 
that time was a decompression of the C6 and C7 cervical nerve 
roots.  Findings at surgery revealed bilateral C5-C6 and C6-
C7 severe neural foraminal stenosis resulting from 
hypertrophied articular facets.

An April 1998 VA outpatient treatment report shows the 
veteran complained of having spasms in his right shoulder and 
arm.  The examiner stated the scar on the neck had mild 
erythema but no discharge.  There was tenderness over the 
anterior chest and right scapula area.  The diagnostic 
impression was chronic right shoulder pain secondary to 
previous shoulder fusion.

A May 1998 VA outpatient treatment report shows the veteran 
reported severe pain in his neck, right shoulder, and right 
arm.  The examiner stated there was diffuse cervical spine 
tenderness with the scar healing.  There was tenderness 
extending onto the right trapezius muscle.  The right 
shoulder had very limited range of motion.  The diagnostic 
impression was cervical strain.

In May 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he had recently had 
surgery done to his neck because of a nerve condition going 
into both of his arms.  He noted he had no feeling in his 
arms prior to the surgery and that the surgery had helped.  
He stated his right shoulder was still "messed up" and that 
he could do nothing with it.  He noted his right shoulder was 
fused.


The veteran stated he was unable to do his job as a truck 
driver and subsequently as a post office worker because of 
his right shoulder fusion.  He testified he was not receiving 
Social Security Administration benefits.  He stated he had to 
go to the emergency room because he had developed severe pain 
in his neck and right shoulder.  He testified he was unable 
to drive and had to have people help him dress.  He stated he 
had learned to use his left hand more.  The veteran's friend 
stated he had to help him on a daily basis with getting 
dressed and preparing meals.  
The veteran stated he had difficulty sleeping and would wake 
up every 30 minutes because of pain.  He described the pain 
as coming from his neck and going down his spine and into his 
right shoulder.

An October 1998 VA examination report shows the veteran had 
decreased sensation to light touch and two-point 
discrimination in his entire right hand.  He had normal motor 
examination bilaterally.  The examiner stated he had an 
obvious right shoulder fusion.  Range of motion of the 
cervical spine revealed 20 degrees of flexion, 0 degrees of 
extension, 10 degrees of right rotation, and 20 degrees of 
left rotation.  

The examiner stated CT scan of the cervical spine showed 
multiple levels of moderate cervical narrowing.  The C5-C6 
level showed severe left neuroforaminal narrowing with 
moderate right neuroforaminal narrowing and osteophytic disk 
complex with contouring of the posterior thecal sack to one 
centimeter.  The examiner stated the veteran had severe 
bilateral neuroforaminal narrowing also at C6-C7.  The 
assessment was severe cervical spondylosis.

The examiner concluded the veteran did not have evidence of 
spinal stenosis despite the CT scan findings.  He stated the 
veteran had arthritis and osteophytic changes within his 
cervical spine.  The examiner added the veteran was unable to 
maintain any form of employment secondary to his right upper 
extremity and possibly, but not as likely, his cervical 
spondylosis.  There was evidence of pain on range of motion.  

The examiner stated it was difficult to ascertain the exact 
amount of fatigability or incoordination secondary to the 
above.  He noted he felt the incoordination was more likely 
secondary to the right shoulder fusion and that the right 
shoulder fusion was not fused in an optimal position for 
normal function.

A December 1998 VA outpatient treatment report shows the 
veteran presented with neck and right shoulder pain for the 
last three to four days.  The examiner stated he had no range 
of motion in the right shoulder.  The assessment was right 
shoulder pain and history of fusion of shoulder and cervical 
vertebrae.

A February 1999 VA outpatient treatment report shows the 
examiner noted the veteran was going to have an 
acromioclavicular resection but that he had received no 
relief from multiple acromioclavicular injections.  Physical 
examination revealed a solid glenohumeral fusion.  The 
examiner stated he doubted he would receive any benefit from 
the acromioclavicular resection and added that the resection 
could increase pain by altering his scapulothoracic motion.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  



Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating as to the issue of the cervical spine 
condition, status post diskectomy with fusion at C5-C6 and 
C6-C7, since his appeal arises from the original grant of 
service connection and assignment of an initial disability 
rating.  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).


In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  


The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The veteran's service-connected postoperative residuals of 
joint fusion of the right shoulder are rated under Diagnostic 
Codes 5303-5200.  The Board notes that the veteran's right 
hand is his dominant hand, and thus it will report only those 
evaluations that relate to the major arm.

Under Diagnostic Code 5200, unfavorable ankylosis of 
scapulohumeral articulation with abduction limited to 
25 degrees from the side warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).  This is the 
maximum evaluation under this Diagnostic Code.

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  Muscle disabilities are evaluated under 38 C.F.R. 
§ 4.73.  When a regulation changes after a claim has been 
filed but before the appeal process has been completed (which 
would apply here), the version more favorable to the claimant 
will apply.  Karnas, 1 Vet. App. at 313.  However, the Board 
notes that the changes made to 38 C.F.R. § 4.56 were not 
substantive and thus neither is more favorable to the 
veteran's claim.  See Heuer v. Brown, 7 Vet. App. 379 (1995).

Under Diagnostic Code 5303, a 40 percent evaluation is 
warranted for a severe muscle injury to Muscle Group III, 
involving intrinsic muscles of the shoulder girdle, of the 
major upper extremity. 38 C.F.R. § 4.73, Diagnostic Code 5303 
(1999).  This is the maximum evaluation under this Diagnostic 
Code.

Under Diagnostic Code 5290, mild limitation of motion of the 
cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).

Under Diagnostic Code 5293 a noncompensable evaluation may be 
assigned for postoperative, cured intervertebral disc 
syndrome (IDS).  A 10 percent evaluation may be assigned for 
mild IDS.  A 20 percent evaluation may be assigned for 
moderate IDS with recurring attacks.  A 40 percent evaluation 
may be assigned for severe IDS with recurring attacks, with 
intermittent relief.  A 60 percent evaluation may be assigned 
for pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a; Diagnostic Code 
5293.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially the Board finds that the veteran's claims for 
higher evaluations for the postoperative residuals of joint 
fusion of the right shoulder and the cervical spine 
condition, status post diskectomy with fusion at C5-C6 and 
C6-C7 are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected postoperative residuals of 
joint fusion of the right shoulder and cervical spine 
condition, status post diskectomy with fusion at C5-C6 and 
C6-C7 are sufficient to conclude that his claims for higher 
evaluations are well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard the Board notes that the veteran has been given recent 
comprehensive examinations.  

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.

Postoperative residuals of joint fusion of the right shoulder

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 50 percent for postoperative 
residuals of joint fusion of the right shoulder.  The medical 
findings in the record establish that the veteran has little 
to no range of motion in the right arm.  He has consistently 
complained of pain, which is substantiated in the medical 
records.  When the veteran was examined in October 1998, the 
examiner stated that the right shoulder fusion was not fused 
in an optimal position for normal function.  Such finding is 
indicative of no more than unfavorable ankylosis of 
scapulohumeral articulation.  Thus, the Board finds that the 
veteran's postoperative residuals of joint fusion of the 
right shoulder warrants no more than a 50 percent evaluation.  

An evaluation in excess of 50 percent is not warranted.  
There is no evidence in the record to establish that the 
veteran has nonunion of the humerus or loss of the head of 
the humerus to warrant 60 percent or 80 percent evaluations 
under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (1999).  In fact, the evidence clearly 
establishes that there is no flail joint in the right arm, as 
it has been fused.

The maximum evaluation for limitation of motion of the arm 
due to a joint deformity is 40 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1999).  The maximum evaluation 
for limitation of motion of the arm due to a muscle deformity 
is 40 percent.  See 38 C.F.R. § 4.73, Diagnostic Code 5303.  
The veteran's current 50 percent evaluation exceeds the 
maximum evaluation for limitation of motion of the arm.  
Additionally, he is at the maximum evaluation under 
Diagnostic Code 5200.  

An evaluation in excess of 50 percent is not warranted for 
additional functional loss due to pain or other pathology 
under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  Specifically, it has 
been held that consideration of functional loss due to pain 
is not required when the current evaluation assigned is the 
maximum disability evaluation available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this instance, the veteran has been awarded a 50 percent 
evaluation for postoperative residuals of joint fusion of the 
right shoulder under Diagnostic Codes 5200-5303.  Limitation 
of motion of the arm has a maximum evaluation of 40 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The maximum 
evaluation under Diagnostic Code 5303 is 40 percent, and such 
Diagnostic Code contemplates range of motion of the arm.  See 
38 C.F.R. § 4.73, Diagnostic Code 5303.  Thus, the veteran's 
current 50 percent evaluation exceeds the maximum evaluation 
for limitation of motion of the arm, due to a joint deformity 
and due to a muscle deformity.  Accordingly, an evaluation in 
excess of 50 percent based application of the provisions of 
an alternate diagnostic code not available in this case.  

A separate evaluation for the nerve damage to the right arm 
is not warranted under 38 C.F.R. § 4.124a.  A disability of 
the nerves resulting from the service-connected postoperative 
residuals of joint fusion of the right shoulder, which has 
been documented as being manifested by paresthesia in the 
right arm, to include the right hand and fingers, is already 
evaluated as 10 percent disabling under Diagnostic Code 8516, 
rated as postoperative epicondylectomy for right cubital 
tunnel syndrome with ulnar neuropathy, which disability 
evaluation is not currently before the Board on appeal.

The Board must address the scars on the veteran's right 
shoulder, as they have been addressed by examiners.  A 10 
percent disability evaluation may be assigned for superficial 
scars which are poorly nourished and have repeated 
ulcerations, or which are tender and painful on objective 
demonstration.  Other scars are rated on the basis of the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  
The veteran's scars on his right shoulder have been 
consistently reported as being well healed.  Additionally, 
the veteran has not reported any complaints as to the scars.  
Thus, a separate evaluation or separate evaluations for the 
scars on the right shoulder are not warranted.  See id.

The veteran is competent to report the his symptoms.  To the 
extent he has stated his right shoulder warrants an 
evaluation in excess of 50 percent, the medical findings do 
not support his statements and testimony for the reasons 
stated above.  In view of the denial, the Board notes there 
is no basis for consideration of assignment of "staged" 
ratings per Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for postoperative 
residuals of joint fusion of the right shoulder.  Gilbert, 
1 Vet. App. at 53.

The Board notes that the veteran was granted a TDIU, 
effective October 30, 1997, based on his claim of inability 
to work due to the nature and extent of severity of his 
service-connected disabilities in the aggregate, and finds 
that the issue of an extraschedular evaluation for an 
evaluation in excess of 50 percent for postoperative 
residuals of joint fusion of the right shoulder has been 
rendered moot or is not appropriate for discussion.

An evaluation in excess of 10 percent for 
cervical spine condition, status post 
diskectomy with fusion at C5-C6 and C6-C 
-From February 13, 1992, to March 22, 
1994; and from June 1, 1994 to December 
18, 1997.

A review of the evidentiary record discloses that the veteran 
filed a claim for service connection for a neck disorder as 
secondary to his service-connected right shoulder on February 
13, 1992.  

As a result of the medical information associated with the 
claims file, the RO granted entitlement to service connection 
for "cervical spine condition, status post diskectomy with 
fusion at C5-C6 and C6-C7" with assignment of a 10 percent 
evaluation, effective from February 13, 1992, the date of 
claim.  The RO granted a 20 percent evaluation for cervical 
spine condition, status post diskectomy with fusion at C5-C6 
and C6-C7 as of December 18, 1997 (which the Board will 
address below).

The present question for appellate review is whether an 
evaluation in excess of 10 percent evaluation was warranted 
prior to December 18, 1997, to of course exclude any period 
in which he was rated temporarily totally disabled due to 
convalescence related to a hospitalization.  The Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent prior to December 18, 
1997.  A review of the medical records prior to December 18, 
1997 reveal findings that are indicative of no more than 
slight limitation of motion of the cervical spine.  Flexion 
was, at worst, 25 degrees, and extension was, at worst, 
10 degrees.  Additionally, right and left lateral flexion to 
the right and left was, at worst, 15 degrees and rotation to 
the left was, at worst, 10 degrees, and to the right was 
15 degrees.  The Board finds such ranges of motion to be 
indicative of no more than slight limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290.

With respect to consideration of the criteria under 
Diagnostic Code 5293, for IDS, the Board notes that a 10 
percent evaluation contemplates not more than mild IDS.  The 
next higher evaluation of 20 percent contemplates moderate 
IDS with recurrent attacks.  Moderate IDS with recurring 
attacks was not shown during the period of time in question 
such as to warrant assignment of an increased evaluation of 
20 percent.  The veteran was of course experiencing disabling 
manifestations of his cervical spine disability, but it was 
to not more than a mild degree assuming evaluation under 
Diagnostic Code 5293.  

Thus, an initial evaluation in excess of 10 percent for the 
cervical spine condition, status post diskectomy with fusion 
at C5-C6 and C6-C7 is not warranted.  

The medical records do not establish moderate or severe 
limitation of motion of the cervical spine prior to December 
18, 1997, with exclusion of that period of time wherein the 
veteran was rated temporarily totally disabled, to warrant a 
higher evaluation.  See id.

The veteran is competent to report his symptoms.  To the 
extent he has stated his cervical spine condition, status 
post diskectomy with fusion at C5-C6 and C6-C7 warrants an 
initial evaluation in excess of 10 percent prior to December 
18, 1997, the medical findings do not support his statements 
and testimony for the reasons stated above.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for his cervical 
spine condition, status post diskectomy with fusion at C5-C6 
and C6-C7.  Gilbert, 1 Vet. App. at 53.

An evaluation in excess of 20 percent for 
cervical spine condition, status post 
diskectomy with fusion at C5-C6 and C6-C, 
from December 18, 1997 to April 12, 1998, 
and on and after September 1, 1998.

When the RO granted the 20 percent evaluation for the 
cervical spine condition, status post diskectomy with fusion 
at C5-C6 and C6-C7, it chose an effective date of December 
18, 1997.  On that date, the veteran had submitted a notice 
of disagreement as to the RO's assignment of a 10 percent for 
the cervical spine disorder in the June 1997 rating decision.

The present question for appellate review is whether an 
evaluation in excess of 20 percent evaluation is warranted on 
and after December 18, 1997 to April 12, 1997, and on and 
after September 1, 1998.  The Board must respond in the 
affirmative.  


The Board notes that the veteran underwent surgery to his 
cervical spine in April 1998, and he received a temporary 
total evaluation from April 1998 to August 31, 1998.  An 
October 1998 VA examination report establishes that the 
veteran's range of motion of the cervical spine revealed 
20 degrees of flexion, 0 degrees of extension, 10 degrees of 
right rotation, and 20 degrees of left rotation.  A CT scan 
revealed severe neuroforaminal narrowing at C5-C6 and C6-C7 
had severe cervical spondylosis.  The assessment was severe 
cervical spondylosis.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
is raised by the evidence in this case.  The finding of 
20 degrees of flexion in the October 1998 VA examination 
report would tend to establish a moderate limitation of 
motion; however, the finding of 0 degrees of extension would 
establish severe limitation of motion.  Additionally, the 
examiner's determination in October 1998 VA examination 
report that the veteran had severe cervical spondylosis would 
establish a severe cervical spine disability.  Therefore, the 
Board finds that the service-connected cervical spine 
condition, status post diskectomy with fusion at C5-C6 and 
C6-C7 more nearly approximates the criteria for a 30 percent 
evaluation rather than a 20 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  In so deciding, the 
Board has resolved any doubt in the veteran's favor.  38 
C.F.R. §§ 3.102, 4.3.

Having determined that a 30 percent evaluation is warranted 
for severe disablement under diagnostic code 5290, the Board 
must also consider the criteria of the other Diagnostic Code 
under which the veteran's cervical spine disability is rated.  
As noted earlier, the veteran is also rated under diagnostic 
code 5293 for IDS.  A 40 percent evaluation may be assigned 
for severe IDS.  The veteran's cervical spine disability, 
which includes degenerative disc disease or IDS, has been 
classified as severe by a VA physician.  Accordingly, it 
would be more correct to evaluate his cervical spine 
disability as 40 percent disabling due to severe IDS.


However, the granted 40 percent evaluation is not the maximum 
schedular evaluation under Diagnostic Code 5293 for IDS.  The 
maximum schedular evaluation is 60 percent.  The 60 percent 
evaluation contemplates pronounced IDS, which has not been 
shown on the basis of the evidentiary record to date.

In this case there is no sign of ankylosis.  Even if there 
were, the maximum schedular evaluation for unfavorable 
ankylosis of the cervical spine is 40 percent under 
Diagnostic Code 5287, the same as the evaluation just 
granted.  Additionally, this would preclude assignment of a 
60 percent evaluation for ankylosis of the spine under 
Diagnostic Code 5286.  There is no vertebral fracture 
associated with the service-connected disability of the 
cervical spine, thereby precluding assignment of a 60 percent 
evaluation under Diagnostic Code 5285; nor is there 
demonstrable deformity of a vertebral body which would 
warrant a 10 percent evaluation.  

As the veteran has not been granted the maximum schedular 
evaluation assignable under Diagnostic Code 5293 for IDS, 
application of the criteria referable to functional loss due 
to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 for the purpose 
of increased evaluation is warranted.  In this regard, the 
Board finds that the pertinent VA medical examinations and 
other clinical data of record provide no basis for concluding 
that the veteran's cervical spine disability is characterized 
by a level of functional loss due to pain, incoordination, 
fatigability, weakness, or limitation of motion in excess of 
that contemplated in the granted 40 percent evaluation 
reflective of severe impairment.

The Board must address the scar on the veteran's cervical 
spine, as it has been addressed by examiners.  A 10 percent 
disability evaluation may be assigned for superficial scars 
which are poorly nourished and have repeated ulcerations, or 
which are tender and painful on objective demonstration.  
Other scars are rated on the basis of the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).  The veteran's scar on his 
cervical spine has been consistently reported as being well 
healed.  Additionally, the veteran has not reported any 
complaints as to the scar.  Thus, a separate evaluation for 
the scar on the cervical spine is not warranted.  See id.

The Board's assignment of the increased evaluation of 40 
percent for the cervical spine disability is for the 
specified periods of time as noted earlier, and there is no 
basis for assignment of staged ratings per Fenderson, supra.

Additionally, the Board notes that the veteran was granted a 
TDIU, effective October 30, 1997, and finds that the issue of 
an extraschedular evaluation for the cervical spine 
condition, status post diskectomy with fusion at C5-C6 and 
C6-C7 has been rendered moot or is not appropriate for 
discussion.


ORDER

Entitlement to an evaluation in excess of 50 percent for the 
postoperative residuals of joint fusion of the right shoulder 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
from February 13, 1992, to March 22, 1994; and from June 1, 
1994 to December 17, 1997, for the cervical spine condition, 
status post diskectomy with fusion at C5-C6 and C6-C7 is 
denied.

Entitlement to an initial evaluation of 40 percent for the 
cervical spine condition, status post diskectomy with fusion 
at C5-C6 and C6-C7 from December 18, 1997, to April 12, 1998, 
and on and after September 1, 1998 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

